Citation Nr: 1421382	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a stomach disorder has been submitted.

2. Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disorder has been submitted.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel 


INTRODUCTION

The Veteran had active military service from October 1979 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio. Jurisdiction presently resides with the VA Regional Office in New York, New York (RO). The Veteran did not request a hearing before the Board.


FINDINGS OF FACT

1. In a January 1997 rating decision, the RO denied the Veteran's claim for service connection for a stomach disorder because the record did not contain medical evidence of a currently diagnosed chronic stomach disorder. 

2. The evidence associated with the claims file subsequent to the January 1997 rating decision indicates that the Veteran has a currently diagnosed chronic stomach disorder and tends to substantiate the Veteran's claim. 

3. The Veteran did not experience chronic stomach disorder symptomatology during service.

4. The Veteran did not experience continuous stomach disorder symptomatology after discharge from service.

5. The Veteran did not experience peptic ulcer disease symptomatology to a compensable level within one year of discharge from service.

6. The Veteran's stomach disorder is not related to service, or any incident of service. 

7. In a January 1997 rating decision, the RO denied the Veteran's claim for service connection for a left knee disorder because the record did not contain evidence of a nexus between a currently diagnosed left knee disorder and service.  

8. The evidence associated with the claims file subsequent to the January 1997 rating decision suggests a nexus between a currently diagnosed left knee disorder and the Veteran's service, and tends to substantiate the Veteran's claim. 

9. The Veteran did not enter service with a preexisting left knee disorder.

10. The Veteran did not experience chronic left knee disorder symptomatology during service.

11. The Veteran did not experience continuous left knee disorder symptomatology after discharge from service.

12. The Veteran did not experience left knee arthritis symptomatology to a compensable level within one year of discharge from service.

13. The Veteran's left knee disorder is not related to service, or any incident of service. 

14. The Veteran did not enter service with a preexisting right knee disorder.

15. The Veteran did not experience chronic right knee disorder symptomatology during service.

16. The Veteran did not experience continuous right knee disorder symptomatology after discharge from service.

17. The Veteran did not experience right knee arthritis symptomatology to a compensable level within one year of discharge from service.

18. The Veteran's right knee disorder is not related to service, or any incident of service. 

19. The Veteran did not experience chronic headache symptomatology during service.

20. The Veteran did not experience continuous headache symptomatology after discharge from service.

21. The Veteran did not experience headache symptomatology to a compensable level within one year of discharge from service.

22. The Veteran's headache disorder is not related to service, or any incident of service. 


CONCLUSIONS OF LAW

1. The January 1997 rating decision denying service connection for a stomach disorder is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 20.302, 20.1103 (2013).

2. The criteria for reopening the January 1997 rating decision denying service connection for a stomach disorder are met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3. The criteria for entitlement to service connection for a stomach disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4. The January 1997 rating decision denying service connection for a left knee disorder is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 20.302, 20.1103 (2013).

5. The criteria for reopening the January 1997 rating decision denying service connection for a left knee disorder are met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

6. The criteria for entitlement to service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

7. The criteria for entitlement to service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

8. The criteria for entitlement to service connection for a headache disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). As the Board will grant the Veteran's respective applications to reopen service connection for stomach and left knee disorders, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence. 

Here, the Veteran was provided with the relevant notice and information in an October 2006 letter, prior to the initial adjudication of the claims. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). She has not alleged any notice deficiency during the adjudication of the claims. Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The record indicates that the VA treatment records and identified private treatment records have been obtained and associated with the claims file. The Board notes that many of the Veteran's service treatment records appear to be missing from the claims file. After taking all reasonable steps to procure the missing records, including contacting the appropriate records depositories, contacting the facilities at which the Veteran claimed to have been treated, and asking the Veteran to provide any records in his possession, VA issued a July 2012 Formal Finding of Unavailability. The Board finds that additional efforts to obtain these records would be futile. See 38 U.S.C.A. § 5103A(b)(3); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that a remand that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant is unnecessary). 

The Veteran was provided with several VA medical examinations to determine the respective natures and etiologies of her claimed disorders. The VA medical examination reports and, when required, addendums contain descriptions of the histories of the disabilities at issue; document and consider the relevant medical facts and principles; and contain opinions regarding the etiologies of the claimed disorders based on all evidence. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In January 2010, May 2012, and July 2013 Remands, the Board requested that the Agency of Original Jurisdiction (AOJ) procure all outstanding treatment records and service personnel records, and provide the Veteran with VA medical examinations to determine the nature and etiologies of the claimed disorders. The AOJ procured all post-service treatment records, as identified by the Veteran, the service personnel records, and some service treatment records. The AOJ was unable to procure the still missing service treatment records and followed VA procedures as required in such situations as stated previously. The AOJ also provided the requested examinations. The Board finds that the AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


New and Material Evidence
And Service Connection

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as peptic ulcers, arthritis, and organic diseases of the nervous system, by 38 C.F.R. 
§ 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including peptic ulcers, arthritis, and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted, and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board notes that when service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Stomach Disorder

The Veteran essentially claims that she developed a stomach disorder after an in-service automobile accident. In a January 1997 rating decision, the RO denied the Veteran's initial claim for service connection for a stomach disorder because the record did not contain a diagnosis for a stomach disorder.

Reviewing the evidence submitted since the January 1997 rating decision, in a May 2011 VA medical examination report, a VA examiner diagnosed the Veteran as having thickened mucosal folds in the duodenal bulb suspicious for duodenitis/peptic ulcer disease. This evidence is new, as it was not previously of record at the time of the January 1997 rating decision. It is also material because it, along with the Veteran's lay statements regarding an in-service stomach disorder, raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

Having reopened the Veteran's claim, the Board finds that the preponderance of the evidence weighs against a grant of service connection.

The Veteran has made very few statements regarding her stomach disorder, except to state that she believed it started in service. Reviewing the service treatment records, in a March 1981 report of her medical history prior to discharge, the Veteran reported either experiencing or having experienced frequent indigestion, but specifically denied experiencing stomach, liver, or intestinal trouble. In a contemporaneous service medical examination report, a service examiner noted that that the Veteran's abdomen and viscera were both normal.

In April 1981 and May 1981 service treatment records, the Veteran reported experiencing nausea and vomiting related to medications provided for her pregnancy.

In additional May 1981 service treatment records, service examiners reported treating the Veteran after she was involved in a motor vehicle accident. In a May 19, 1981 service treatment record, written on the day of the accident, the Veteran reported being thrown forward while riding in the rear of a vehicle, hitting her head and knees. The Veteran stated that she might have hit her abdomen at that time, but she was not sure. The Veteran reported experiencing "menstrual type" pains. Upon examination, the VA examiner noted that the Veteran had tenderness of the abdomen. In an additional service treatment record, written the same day, the Veteran reported experiencing abdomen tenderness. A service examiner noted that the Veteran grimaced upon palpation of the abdomen. Yet, in a subsequent service treatment record, written two-and-a-half hours later, the Veteran reported "feeling fine." Upon examination, the service examiner noted finding no evidence of abdomen pain. At discharge the next day, a service examiner did not diagnose any stomach disorders. 

Reviewing the post-service treatment records, in July 1981 service medical facility treatment records, written at the time of the birth of the Veteran's child, the Veteran did not report experiencing stomach disorder symptomatology.

In an August 1982 Army treatment record, the Veteran reported experiencing diarrhea over the previous week. After examination, the VA examiner diagnosed, in part, gastroenteritis. 

The post-service treatment records contain no further notation indicating report of or treatment for stomach disorder symptomatology until approximately 1995 when the Veteran was hospitalized for abdominal pain and high white blood cell counts at a private facility. At that time, the private examiners did not diagnose any stomach disorder.

In a July 1996 abdomen X-ray report, a VA examiner noted finding no definite abnormality of the Veteran's abdomen. 

In a July 1996 VA medical examination report, provided in support of the initial claim for service connection for a stomach disorder, the Veteran reported experiencing slight, but constant pains in the abdomen and chronic constipation. After examining the Veteran, the VA examiner reported that the examination was negative. 

In an October 1996 VA treatment record, a VA examiner noted that the Veteran reported experiencing right lower quadrant pain, related to food consumption. At the time, the Veteran indicated having infrequent bowel movements and some constipation. The VA examiner recommended the use of either laxatives or stool softeners.

In a December 1996 VA treatment record, the Veteran reported experiencing discomfort in the right lower quadrant, but indicated that her constipation was better after using both laxatives and stool softeners.

In a December 1997 VA treatment record, the Veteran reported experiencing nausea, vomiting, and watery diarrhea after eating food on an international flight the previous day. The VA examiner diagnosed traveler's diarrhea and non-infectious gastroenteritis.

Subsequent treatment records indicate occasional treatment for gastroesophageal reflux disease (GERD) and gastroenteritis from 2003. 

In a May 2011 VA medical examination report, the Veteran reported experiencing nausea and vomiting less than weekly, belching, and persistent diarrhea occurring four to six times per day. In reviewing May 2011 upper GI examination, the VA examiner diagnosed thickened mucosal folds in the duodenal bulb suspicious for duodenitis/peptic ulcer disease. 

In a September 2013 VA medical opinion, a VA examiner noted having reviewed the claims file, to include all treatment records. Having done so, the VA examiner opined that the Veteran's stomach disorder was less likely than not related to service or any incident of service. In explaining this determination, the VA examiner wrote that the Veteran's in-service complaints of stomach disorder symptomatology (i.e. vomiting and nausea) were noted to be transient, and resolved without any residuals. The VA examiner indicated that there was not a continuity of symptoms after discharge. The VA examiner wrote that the Veteran's current stomach disorder was not related to the transient in-service episodes. 

Having reviewed the evidence, the Board finds that the Veteran did not experience chronic in-service stomach disorder symptomatology. The Veteran has made very few remarks about her stomach disorder, even so much as to list her stomach disorder symptoms. Instead, the Veteran has only remarked that she has a stomach disorder which started during service. 

The Veteran's service treatment records are largely missing from the claims file and, in her March 1981 report of her medical history prior to discharge, the Veteran reported either experiencing or having experienced frequent indigestion. Yet, in the same record, the Veteran also denied experiencing stomach, liver, or intestinal trouble, and, in a contemporaneous service medical examination report, a service examiner noted that that the Veteran's abdomen and viscera were both normal. In April 1981 and May 1981 service treatment records, the Veteran reported experiencing symptoms of nausea and vomiting during service, but, in both instances, examiners noted that such symptoms were reactions to pregnancy drugs rather than symptoms of a specific stomach disorder. In the May 1981 service treatment records, indicating treatment after the automobile accident, the Veteran reported experiencing abdomen pain upon admission to the hospital. Yet, examiners found no evidence of a stomach disorder and the Veteran indicated that her abdomen pain disappeared within hours. In the September 2013 VA medical opinion, the VA examiner noted that all of the Veteran's in-service stomach disorder symptoms were "transient" as opposed to chronic. Therefore, the evidence indicates that the Veteran did not experience chronic stomach disorder symptomatology during service.

The Board also finds that the Veteran did not experience continuous stomach disorder symptomatology after discharge from service. The record contains numerous medical records related to the birth of the Veteran's child in July 1981. In these records, the Veteran did not report experiencing any stomach disorder symptoms. The first record indicating treatment for stomach disorder symptomatology after service is an August 1981 Army medical facility record, diagnosing the Veteran with gastroenteritis of one week's duration. The record contains no record indicating traditional complaint or diagnosis for any stomach disorder symptomatology prior to 1995, more than a decade after the Veteran's discharge from service. Therefore, the evidence indicated that the Veteran did not experience continuous stomach disorder symptomatology after discharge from service.

In the May 2011 VA medical examination report, a VA examiner indicated that the Veteran's stomach disorder resembled peptic ulcer disease. Peptic ulcers are considered a chronic disorder under 38 C.F.R. § 3.307 and 3.309. However, the record contains no notation indicating diagnosis or treatment for this disorder for many years after service. In fact, the first treatment record noting any treatment for a post-service stomach disorder is dated August 1981, more than a year after service, and denotes treatment for a gastroenteritis disorder that began the previous week. Therefore, the evidence indicates that the Veteran did not experience peptic ulcer disease symptomatology to a compensable level within one year of discharge from service.

Finally, the Board finds that the Veteran's stomach disorder is not related to service or any incident of service. In the September 2013 VA medical opinion, the VA examiner noted reviewing the entirety of the claims file. Having done so, the VA examiner opined that the Veteran's stomach disorder was not related to service or any incident of service. In explaining this determination, the VA examiner noted the Veteran's in-service stomach disorder symptoms, but indicated that they were transient and, based on the record, resolved without residuals. Due to the lack of continuity between the Veteran's symptoms noted in service and those noted decades after discharge, the VA examiner opined that the Veteran's current stomach disorder was not related to service. Considering that the VA examiner reviewed all evidence of record and proffered an opinion based on that evidence, the Board finds that the VA examiner's opinion has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

For the above reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a stomach disorder and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Left Knee Disorder

The Veteran essentially claims that she developed a left knee disorder during service, either during training or in an automobile accident. Alternatively, the Veteran claims that she had a pre-existing knee disorder prior to service entry that was aggravated by service. In a January 1997 rating decision, the RO denied the Veteran's claim for a left knee disorder because the record did not contain evidence of a nexus between a currently diagnosed left knee disorder and service.

Reviewing the evidence submitted since the January 1997 rating decision, in a December 2012 statement, the Veteran reported "suffering a knee injury" prior to service entrance. The Veteran also stated that the normal stress of service aggravated her pre-existing knee disorder.  

The Board notes that the Veteran did not specify to which knee she was referring in the December 2012 statement. Yet, the Board finds that the Veteran's December 2012 statement is new, as it was not previously of record at the time of the January 1997 rating decision. It is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

Having reopened the Veteran's claim, the Board finds that the preponderance of the evidence weighs against a grant of service connection.

Reviewing the evidence of record, in a March 1981 report of her medical history prior to discharge, the Veteran reported either experiencing or having experienced swollen or painful joints, but specifically denied experiencing "trick" or locked knee. In a contemporaneous service medical examination report, a service examiner noted that that there was a scar on the Veteran's left leg, but also reported that the Veteran's lower extremities were otherwise normal. 

Service treatment records dated May 19 and 20, 1981 indicate treatment following an in-service automobile accident. The Veteran, who was pregnant at the time of the accident, was admitted to the hospital in a wheelchair, but did not report any knee pain. A May 19, 1981 service treatment record indicated that she had full range of motion of her left knee. Upon discharge on May 20, 1981, the Veteran was ambulatory and did not report any knee complaints. The hospital examiners did not diagnose a knee condition.

The record of evidence does not contain any reports of post-service left knee disorder symptomatology until March 1996 when the Veteran filed her initial claim for service connection for a left knee disorder. 

In a July 1996 VA X-ray report, the Veteran reported experiencing left knee pain. Upon X-ray examination, a VA examiner noted no recent fracture or dislocation of the left knee. 

In a July 1996 VA medical examination report, the Veteran reported being hospitalized for two to three days following the May 1981 in-service automobile accident. The Veteran stated that she had developed knee pain after that accident. Upon examination, the VA examiner noted that the Veteran's left knee was large and "boggy." Yet, upon testing, the VA examiner noted no swelling, deformity, instability, loss of motion, or any other knee impairment. Considering the Veteran's physique and her reports of pain, the VA examiner diagnosed a chronic left knee strain related to obesity. 

In a March 1998 X-ray report, an examiner noted that the Veteran's left knee was normal. 

Subsequent treatment records contain few complaints regarding left knee disorder symptomatology. In a June 2006 private treatment record, the Veteran reported experiencing over a year of pain in the right knee, followed by a surgical procedure involving the right knee. Yet, the records do not contain any reports of similar pain in the left knee.

In an August 2006 letter, a private examiner stated that the Veteran had told her that she was a rear seat passenger during the 1981 automobile accident. At that time, the car in which she was riding struck a parked garbage truck, causing the passenger front seat to fall on her, with the passenger still in it, hitting her knees. The Veteran indicated that she believed that there was a relationship between her right knee disorder and the accident. The Veteran did not indicate that she believed that there was any relationship between a left knee disorder and any incident of service. 

In an April 2011 VA medical examination report, the Veteran reported hitting her knees during the May 1981 automobile accident. The Veteran stated that she was treated at the hospital for three days after the accident. Having performed a physical examination and reviewed a contemporaneous X-ray report, the VA examiner diagnosed osteoarthritis of the left knee. 

Having reviewed the claims file, the VA examiner opined that the Veteran's left knee osteoarthritis was less likely than not related to service or any incident of service. In explaining this determination, the VA examiner noted that the Veteran did not report experiencing any left knee disorder symptomatology until over a decade-and-a-half after discharge. The VA examiner further indicated that a March 1998 found that the Veteran's left knee was within normal limits with no evidence of osteoarthritis. The VA examiner wrote that, as the Veteran was approaching her fifties, she had developed osteoarthritis, which was not uncommon for the general population in that age group. 

In a January 2013 statement, the Veteran wrote that she had injured her knee prior to entering service in 1979. The Veteran stated that she subsequently aggravated that injury during service training and the 1981 automobile accident. The Veteran did not specify which knee. However, in the next paragraph, the Veteran reported an incident regarding her right knee, which, she indicated, resulted in a surgery on that knee.

In a September 2013 VA medical opinion, a VA examiner noted having reviewed the claims file. Having done so, the examiner stated that there was not clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran had a pre-existing left knee disorder prior to her entry into service. Having done so, the VA examiner opined that it was less likely than not that the Veteran's left knee disorder, diagnosed as osteoarthritis, was due to service, including any incident of service such as training exercises or an in-service car accident. The VA examiner wrote that there was no evidence to support the Veteran's contentions that she had a left knee condition prior to entering service or during service or for several years after discharge from service. The VA examiner noted that there was no notation in the service treatment records indicating diagnosis or treatment for a left knee disorder. The VA examiner noted that medical testing provided within hours of the May 1981 automobile accident indicated that the Veteran's knees were normal. At the time of her discharge from the hospital following the accident, the Veteran herself indicated that she felt fine. Based on the evidence, the VA examiner stated that Veteran's knee conditions started several years after discharge from military service and were not related to service.

The Board finds that the evidence does not demonstrate clearly and unmistakably that the Veteran's left knee disorder pre-existed service. In her January 2013 statement, the Veteran reported injuring a knee prior to service, but did not specify the proper diagnosis for that injury, even the symptoms she purportedly experienced, or even which knee she had injured. The record does not contain any pre-service treatment records indicating diagnosis or treatment for a left knee disorder. In the March 1981 report of her medical history, the Veteran reported that she had experienced painful or swollen joints, but did not specify having experienced a pre-service knee injury. As noted above, the service treatment records contain no notation indicating treatment for any knee injury, either incurred during service or pre-existing service. In the March 1981 service medical examination report, the service examiner noted a scar on the left leg, but did not report finding any present abnormality of the knee. In the September 2013 VA medical opinion, the VA examiner, having reviewed this evidence, determined that that there was not clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran had a pre-existing knee disorder prior to her entry into service. Therefore, the Board will presume that the Veteran's left knee was in sound condition at service entrance.

The Board finds that the Veteran did not experience chronic in-service left knee disorder symptomatology. In her initial claim for benefits, the Veteran reported that she incurred a left knee disorder in the May 1981 automobile crash. In her January 2013 statement, the Veteran indicated that she suffered a "knee" injury during in-service training, but did not specify the date or nature of the injury. The Veteran also did not provide any description of any knee disorder symptoms she purportedly experienced during service. 

The Veteran's service treatment records are largely missing from the claims file and, in her March 1981 report of her medical history prior to discharge, the Veteran reported either experiencing or having experienced swollen or painful joints. Yet, in the same record, the Veteran also denied experiencing a "trick" or locked knee, and, in a contemporaneous service medical examination report, a service examiner noted that that the Veteran's lower extremities were both normal. In the May 1981 service treatment records, the examiners noted that the Veteran's knee was normal upon examination and did not diagnose a left knee disorder. The service treatment records contain no other reference to treatment for a knee disorder. As noted above, the record contains no specific report of any left knee disorder symptomatology until more than a decade after service. Therefore, the evidence indicates that the Veteran did not experience chronic left knee disorder symptomatology during service. 

The Board also finds that the Veteran did not experience continuous left knee disorder symptomatology after discharge from service. The Veteran has reported injuring her knee during service, both during training and in the automobile accident. Yet, the record contains no report of any specific left knee pain until 1996, more than a decade after the Veteran's service. Moreover, the records subsequent to that date contain very few reported instances of left knee disorder symptomatology and, in most of these records, examiners reported finding no left knee disorder symptomatology. For example, in private treatment records noting monthly visits with a single private examiner, dated between October 2006 and January 2008, the Veteran did not report experiencing any left knee disorder symptomatology, and the examiner noted that the Veteran had full range of motion of the knee. Therefore, the preponderance of the evidence weighs against a finding of continuous left knee disorder symptomatology since discharge. 

In the April 2011 VA medical examination report, a VA examiner diagnosed left knee osteoarthritis after reviewing an X-ray report. Arthritis is considered a chronic disorder under 38 C.F.R. §§ 3.307 and 3.309. However, the record contains no notation indicating diagnosis or treatment for this disorder for nearly three decades after the Veteran's discharge from service. In fact, in 1996 and 1998 X-ray reports, examiners reported finding no indication of arthritis. Therefore, the evidence indicates that the Veteran did not experience arthritis symptomatology to a compensable level within one year of discharge from service.

Finally, the Board finds that the Veteran's left knee disorder is not related to service or any incident of service. In an April 2011 VA medical examination report, the VA examiner noted reviewing the claims file, interviewing the Veteran, and performing an examination, resulting in a diagnosis of osteoarthritis of the left knee. Having done so, the VA examiner opined that the Veteran's left knee osteoarthritis was less likely than not related to service or any incident of service. In explaining this determination, the VA examiner noted that the Veteran did not report experiencing any left knee disorder symptomatology until over a decade-and-a-half after discharge. Moreover, the VA examiner noted that the Veteran's current left knee disorder, specifically osteoarthritis, was not present at the time of the March 1998 X-ray examination. The VA examiner further indicated that osteoarthritis was a common disorder in the Veteran's age group. 

Moreover, in the September 2013 VA medical opinion, the VA examiner noted reviewing the entirety of the claims file. Having done so, the VA examiner opined that the Veteran's left knee disorder was less likely than not related to service or any incident of service. The VA examiner noted there was no notation in the service treatment records indicating diagnosis or treatment for a left knee disorder that medical testing after the May 1981 automobile accident indicated that the Veteran's knees were normal, and that the Veteran herself indicated that she felt fine a few hours after the automobile accident. The VA examiner stated that the Veteran's current left knee disorder, specifically osteoarthritis, started several years after her discharge from service and was not related to service. Considering that both the April 2011 and September 2013 VA examiners provided opinions based upon the entirety of the evidence, the Board finds that their opinions have great probative value in this matter. See Prejean, 13 Vet. App. at 448.

For the above reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a left knee disorder and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Right Knee Disorder

The Veteran essentially claims that she developed a right knee disorder during service, either during training or in an automobile accident. Alternatively, the Veteran claims that she had a pre-existing knee disorder prior to service entry that was aggravated by service.

The Board finds that the preponderance of the evidence weighs against a grant of service connection.

Reviewing the evidence of record, in a March 1981 report of her medical history prior to discharge, the Veteran reported either experiencing or having experienced swollen or painful joints, but specifically denied experiencing "trick" or locked knee. In a contemporaneous service medical examination report, a service examiner reported that the Veteran's lower extremities were normal except for a scar on the left leg.  

Service treatment records dated May 19 and 20, 1981 indicate treatment following an in-service automobile accident. The Veteran, who was pregnant at the time of the accident, was admitted to the hospital in a wheelchair. She stated that she had hit her head and knees when she was thrown forward into the front seat of the car during the accident. A May 19, 1981 service treatment record indicated that she had full range of motion of her right knee. Upon discharge on May 20, 1981, the Veteran was ambulatory and did not report any knee complaints. The hospital examiners did not diagnose a knee condition.

The record of evidence does not contain any reports of post-service right knee disorder symptomatology until March 1996 when the Veteran filed her initial claim for service connection for a right knee disorder. 

In a July 1996 VA X-ray report, the Veteran reported experiencing right knee pain. Upon X-ray examination, a VA examiner noted no recent fracture or dislocation of the right knee. 

In a July 1996 VA medical examination report, the Veteran reported being hospitalized for two to three days following the May 1981 in-service automobile accident. The Veteran stated that she had developed knee pain after that accident. Upon examination, the VA examiner noted that the Veteran's right knee was large and "boggy." Yet, upon testing, the VA examiner noted no swelling, deformity, instability, loss of motion, or any other knee impairment. Considering the Veteran's physique and her reports of pain, the VA examiner diagnosed a chronic right knee strain related to obesity. 

In a March 1998 X-ray report, an examiner noted that the Veteran's right knee was normal. 

In a June 2006 private treatment record, the Veteran indicated that she had experienced right knee pain for over one year. The Veteran stated that the pain started after she ran to the telephone to pick up a call from work, tripped, and injured her right knee. The Veteran specifically indicated that this was the only right knee injury that she could remember experiencing. After an examination, the private examiner diagnosed a right knee medial meniscal tear and early patellofemoral degenerative joint disease. In a subsequent July 2006 private treatment record, a private examiner reported performing several surgical procedures on the right knee, including an arthroscopy and a partial medial meniscectomy.

Subsequent treatment records contain few reports of medical treatment for right knee disorder symptomatology. Of note, in private treatment records recording monthly visits with a single private examiner, dated between October 2006 and January 2008, the Veteran did not report experiencing right knee disorder symptomatology, and the examiner noted that the Veteran had full range of motion of the knee.

In an August 2006 letter, a private examiner stated that the Veteran had told her that she was a rear seat passenger during the 1981 automobile accident. The examiner, quoting the Veteran, wrote that "the passenger front seat with a passenger in it fell back on me hitting my knees, head, stomach (eight months pregnant), and injured my back." The Veteran reportedly stated that the medical personnel who treated her after the accident only provided her with minimal testing of her joints due to her pregnancy. The private examiner stated that he had treated the Veteran for her right knee disorder, diagnosed as "patellofemoral syndrome from the degeneration, as well as the meniscal tear." The examiner indicated that it was possible that the Veteran's right knee disorders were related to the in-service automobile accident, but, without significant medical records from that time, the examiner indicated that he could not be definitive. 

In a May 2010 VA medical examination report, the Veteran stated that she experienced in-service right knee problems in 1979 and that those problems were aggravated when she "hit" her knees in the May 1981 automobile accident. The Veteran reported being treated by doctors "on and off" for knee problems since service. In reviewing the X-ray reports, the VA examiner noted that a 1988 right knee X-ray was within normal limits, but a May 2010 X-ray indicated osteoarthritis. After a physical examination, the VA examiner diagnosed osteoarthritis of the right knee. Having reviewed the record, the VA examiner opined that it was unlikely that the current right knee condition was related to military service as apparently no specific right knee problem was identified in service and, even by 1998, the right knee X-rays were still within normal limits. The VA examiner noted that the Veteran was approaching her fifties and right knee osteoarthritis was not an uncommon finding in the general population in that age group.

In a January 2013 statement, the Veteran wrote that she experienced a knee injury prior to entering service in 1979. The Veteran stated that she aggravated that injury in service during training and the automobile accident. The Veteran stated that the private examiner who wrote the June 2006 private treatment record, indicating right knee pain since an injury a year prior, "did not interpret accurately what I told him about my previous knee injury." She stated that told the examiner that she had hurt her knee "when I was younger and that I hurt it again while in the military training and car accident ... prior to my discharge." She indicated that she "aggravated my knee injury while running to answer the phone and hit my knee on the couch, which resulted in surgery from an already weakened and injured knee." 

In a September 2013 VA medical opinion, a VA examiner noted having reviewed the claims file. Having done so, the examiner stated that there was not clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran had a pre-existing right knee disorder prior to her entry into service. Having done so, the VA examiner opined that it was less likely than not that the Veteran's right knee disorder, diagnosed as osteoarthritis, was due to service, including any incident of service such as training exercises or an in-service car accident. The VA examiner wrote that there was no evidence to support the Veteran's contentions that she had a right knee condition prior to entering service or during service or for several years after discharge from service. The VA examiner noted that there was no notation in the service treatment records indicating diagnosis or treatment for a right knee disorder. The VA examiner noted that testing after the May 1981 automobile accident indicated that the Veteran's knees were normal, and, at the time of her discharge from hospital following the accident, the Veteran herself indicated that she felt fine. The VA examiner wrote that the treatment records showed that the Veteran's knee conditions started several years after discharge from military service. Specifically, the VA examiner that, in the June 2006 private treatment record, the Veteran specifically told a private examiner that she had first experienced her current right knee disorder symptomatology immediately after an accident the previous year.  Therefore, the examiner found that the Veteran's right knee disorder was not related to service.

The Board finds that the evidence does not demonstrate clearly and unmistakably that the Veteran's right knee disorder pre-existed service. In her January 2013 statement, the Veteran reported injuring a knee prior to service, but did not specify the proper diagnosis for that injury, the symptoms she purportedly experienced, or which knee she had injured. The record does not contain any pre-service treatment records indicating diagnosis or treatment for a right knee disorder. In the March 1981 report of her medical history, the Veteran reported that she had experienced painful or swollen joints, but did not specify having experienced a pre-service right knee injury. As noted above, the service treatment records contain no notation indicating treatment for any right knee injury, either incurred during service or pre-existing service. In the March 1981 service medical examination report, the service examiner stated that the Veteran's right lower extremity was normal. In a June 2006 private treatment record, a private examiner wrote that the Veteran indicated that she had experienced right knee pain since an accident the previous year and had specifically stated that she did not remember experiencing any other injury to the right knee. In the September 2013 VA medical opinion, the VA examiner, having reviewed this evidence, determined that that there was not clear and unmistakable evidence (i.e. undebatable evidence) showing that the Veteran had a pre-existing right knee disorder prior to her entry into service.

The only evidence indicating that the Veteran had a pre-existing right knee disorder prior to service is a January 2013 lay statement submitted by the Veteran. In her January 2013 statement, the Veteran indicated that a June 2006 private examiner erred in recording her statements regarding her medical history. The Veteran stated that the June 2006 examiner "did not interpret accurately" her statements as she had told him that she had injured her knee prior to service entry, during in-service training, and during an in-service car accident. Having reviewed the record of evidence, the Board finds that the Veteran's June 2006 lay statement lacks credibility, as it is inconsistent with the other evidence. As noted above, although the record contains numerous treatment records and statements from the Veteran regarding her right knee disorder, the record contains no report of a right knee disorder that pre-existed service prior to the submission of the January 2013 statement. Moreover, in the January 2013 statement, the Veteran stated that she told the June 2006 private examiner about three separate times, both prior to and during service, in which she injured her right knee. Yet, in the June 2006 private treatment record, the private examiner stated that the Veteran specifically indicated that the only right knee injury she had experienced had occurred in 2005. As the Veteran's current statements, provided to VA in pursuit of this claim for service connection, are completely inconsistent with those noted in the August 2006 private treatment record, which were provided in the pursuit of medical treatment, the Board finds that the Veteran's January 2013 statements regarding a pre-existing right knee disorder lack credibility. See Caluza, 7 Vet. App. at 511-12 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). As there is not clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran had a pre-existing right knee disorder prior to her entry into service, the Board will presume that the Veteran's right knee was in sound condition at service entrance.

The Board finds that the Veteran did not experience chronic in-service right knee disorder symptomatology. In her initial claim for benefits, the Veteran reported that she incurred a right knee disorder in the May 1981 automobile crash. In her January 2013 statement, the Veteran indicated that she had suffered a knee injury during in-service training, but did not specify the date of the injury, its nature, or the knee that was injured. The Veteran also did not provide any description of any knee disorder symptoms she purportedly experienced during service. 

The Veteran's service treatment records are largely missing from the claims file and, in her March 1981 report of her medical history prior to discharge, the Veteran reported either experiencing or having experienced swollen or painful joints. Yet, in the same record, the Veteran also denied experiencing a "trick" or locked knee, and, in a contemporaneous service medical examination report, a service examiner noted that that the Veteran's right lower extremities was normal. In the January 2013 written statement, the Veteran stated that medical personnel did not conduct a thorough examination of her knee after the automobile accident due to her pregnancy. Yet, in the May 1981 service treatment records, the examiners specifically noted that the Veteran reported hitting her knee in the accident, performed a musculoskeletal examination, and found no abnormalities. The Board finds that the Veteran's January 2013 statements, suggesting that the May 1981 service examiners did not provide an adequate examination, lack credibility as they are inconsistent with the other evidence of record. See id. The service treatment records contain no other reference to treatment for a right knee disorder. As noted above, the record contains no specific report of any right knee disorder symptomatology until more than a decade after service. Therefore, the evidence indicates that the Veteran did not experience chronic left knee disorder symptomatology during service. 

The Board also finds that the Veteran did not experience continuous right knee disorder symptomatology after discharge from service. The Veteran has reported injuring her knee during service, both during training and in the automobile accident. Yet, the record contains no report of any right knee pain until 1996, more than a decade after the Veteran's service. Moreover, the records subsequent to that date contain very few reported instances of right knee disorder symptomatology until 2005. As noted above, in the January 2006 VA treatment record, the Veteran reported experiencing right knee pain since a 2005 accident. After a July 2006 surgical procedure, the Veteran has made very few reports of right knee disorder symptomatology. For example, in private treatment records noting monthly visits with a single private examiner, dated between October 2006 and January 2008, the Veteran did not report experiencing any right knee disorder symptomatology, and the examiner noted that the Veteran had full range of motion of the knee. Therefore, the preponderance of the evidence weighs against a finding of continuous right knee disorder symptomatology since discharge from service. 

In the April 2011 VA medical examination report, a VA examiner diagnosed osteoarthritis after reviewing an X-ray report. Arthritis is considered a chronic disorder under 38 C.F.R. §§ 3.307 and 3.309. However, the record contains no notation indicating diagnosis or treatment for this disorder for decades after the Veteran's discharge from service. In fact, in 1996 and 1998 X-ray reports, examiners reported finding no indication of arthritis. Therefore, the evidence indicates that the Veteran did not experience arthritis symptomatology to a compensable level within one year of discharge from service.

The Board also finds that the Veteran's right knee disorder is not related to service. In an August 2006 letter, a private examiner, specifically quoting the Veteran, wrote that the Veteran was injured during the May 1981 when "the passenger front seat with a passenger in it fell back on me hitting my knees." The private examiner stated that it was possible that the Veteran's right knee disorder was related to that accident. First, the Board finds that the Veteran's quoted description of the accident, indicating a crushing impact to her knees caused by a falling seat, is inconsistent with the description of the accident noted in the contemporaneous medical records, which indicate that the Veteran was pushed forward into the front seat on impact. Therefore, as the August 2006 private examiner apparently based this opinion on a description of the accident which is inconsistent with the other evidence of record, the Board finds that it has minimal probative value. See Caluza, at 511-12. Most importantly, as the August 2006 private examiner indicated that there was only a possibility that the Veteran's right knee disorder was related to service, the opinion is too speculative to support a claim for service connection. See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by an in-service incident is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (stating that medical evidence, which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

By contrast, in a May 2010 VA medical examination report, the VA examiner noted reviewing the claims file, interviewing the Veteran, and performing an examination, resulting in a diagnosis of osteoarthritis of the right knee. Having done so, the VA examiner opined that the Veteran's right knee osteoarthritis was less likely than not related to service or any incident of service. In explaining this determination, the VA examiner noted that the Veteran did not report experiencing any right knee disorder symptomatology until over a decade-and-a-half after discharge. Moreover, the VA examiner noted that the Veteran's current right knee disorder, specifically osteoarthritis, was not present at the time of the March 1998 X-ray examination. The VA examiner further indicated that osteoarthritis was a common disorder in the Veteran's age group. 

Moreover, in the September 2013 VA medical opinion, the VA examiner noted reviewing the entirety of the claims file. Having done so, the VA examiner opined that the Veteran's right knee disorder was less likely than not related to service or any incident of service. The VA examiner noted that that there was no notation in the service treatment records indicating diagnosis or treatment for a left knee disorder. The VA examiner noted that medical testing provided immediately after the May 1981 automobile accident indicated that the Veteran's knees were normal, and that, at the time of her discharge from hospital following the accident, the Veteran herself indicated that she felt fine. The VA examiner indicated that the Veteran's current knee disorder, specifically osteoarthritis, started several years after discharge from military service and, therefore, was not related to service. Considering that both the April 2011 and September 2013 VA examiners provided opinions based upon the entirety of the evidence, the Board finds that their opinions have great probative value in this matter. See Prejean, at 448.

For the above reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a right knee disorder and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Headaches

The Veteran essentially claims that she developed a migraine headache disorder after the in-service automobile accident. 

The Board finds that the preponderance of the evidence weighs against a grant of service connection.

Reviewing the evidence of record, in a December 1980 service treatment record, the Veteran reported experiencing a headache. In a March 1981 report of her medical history prior to discharge, the Veteran reported either experiencing or having experienced frequent or severe headaches. In a contemporaneous service medical examination report, a service examiner reported that the Veteran's neurological systems were normal. 

Service treatment records dated May 19 and 20, 1981 indicate treatment following an in-service automobile accident. The Veteran, who was pregnant at the time of the accident, stated that she had hit her head and knees when she was thrown forward into the front seat of the car during the accident. A service treatment record written soon after the Veteran's admission into the hospital indicated that she was experiencing a headache. Yet, in a subsequent service treatment record written a few hours later, the Veteran indicated that she was feeling fine. Upon discharge the next day, the Veteran did not report any complaints of a headache.

Post-service treatment records do not contain any notation indicating report of or diagnosis for a headache disorder until February 2003. In a February 28, 2003 VA treatment record, the Veteran reported experiencing a diffuse headache, constant in nature and worsening in intensity since February 13, 2003. At the time, the Veteran specifically denied experiencing any head injury or trauma. The VA examiner indicated that the Veteran's reported symptoms were consistent with a migraine headache. 

In a March 2003 VA neurology clinic note, the Veteran reported that her headaches started the previous summer. The Veteran stated that they initially were intermittent, but had been constant since February 2003. The Veteran specifically denied experiencing any head trauma. 

Subsequent treatment records indicate treatment for migraines. In 2005, the Veteran was treated for stroke-like symptoms. In an August 2005 private brain MRI, a private examiner noted white matter and brachium bontis lesions. 

In a December 2007 statement, the Veteran stated that she was diagnosed with frequent or severe headaches during service and still suffered from migraine headaches. 

In a May 2010 VA medical examination report, the Veteran reported experiencing headaches during service. The VA examiner noted that the Veteran "adamantly" claimed that she sought medical attention beginning in 1980 after she ran into a barbed wire fence, resulting in a laceration of the medial canthus. The Veteran also stated that she sustained minor head trauma in 1981, after which she lost consciousness and awoke in hospital where she stayed three days. After examination, the VA examiner diagnosed, in part, post-traumatic headaches and cerebrovascular disease, secondary to high blood pressure and adult onset diabetes mellitus.

In an April 2011, a VA examiner noted having reviewed the record. The VA examiner specifically noted that the record did not contain any notation indicating report or treatment for headaches during service other than the December 1980 service treatment record and the March 1981 report of medical history. The VA examiner stated that the record contained no subsequent report of headache symptomatology until February 2003, and, in a March 2003 VA treatment record, the Veteran stated that she had not experienced chronic headache symptomatology prior to the previous summer. Although the VA examiner stated that they could not opine as to whether the Veteran's headaches started in service, the VA examiner also found that the Veteran's current migraine headaches most likely started in 2002/2003. 

In a September 2013 VA medical opinion, a VA examiner noted having reviewed the record in its entirety. Having done so, the VA examiner opinioned that the Veteran's claimed headache disorder was less likely than not related to service. In explaining this opinion, the Veteran noted that the record contained no objective report of continuity of symptomatology for headaches during service or for many years after discharge. The VA examiner especially noted that, when the Veteran sought treatment for headaches in 2003, she specifically stated that she first experienced chronic headache symptomatology beginning in the summer of 2002. 

The Board finds that the Veteran did not experience chronic in-service headache disorder symptomatology. The Veteran has reported initially experiencing headaches after an in-service collision with a barbed wire fence and after the motor vehicle accident. The Veteran's service treatment records are largely missing from the claims file. The service treatment records contain a notation in December 1980 indicating treatment for a headache. In her March 1981 report of her medical history prior to discharge, the Veteran reported either experiencing or having experienced frequent or severe headaches. Yet, in a contemporaneous service medical examination report, a service examiner noted that that the Veteran's neurological system was normal. In the May 1981 service treatment records, the Veteran reported experiencing a headache upon entrance to the hospital. However, within hours, the Veteran reported that the headache was gone. The service treatment records do not contain any notation suggesting that the Veteran reported experiencing frequent or chronic headaches to any service examiner. Moreover, in 2003, when asked when her headaches began, the Veteran did not report experiencing any chronic headache symptomatology prior to summer 2002. In fact, the Veteran did not report experiencing any in-service chronic headache symptomatology to any examiner prior to the filing of this claim. Therefore, the Board finds that the Veteran's reports of chronic in-service headache symptomatology lack credibility. See Caluza, at 511-12. Therefore, the preponderance of the evidence weighs against a finding of chronic headache symptomatology during service. 

The Board also finds that the Veteran did not experience continuous headache disorder symptomatology after discharge from service. The Veteran has made statements suggesting that she had experienced headache disorder symptomatology since service. Yet, the record contains no notation indicating treatment for headache symptomatology for decades after service. In the 2003 VA treatment records, when asked when her headaches started, the Veteran reported first experiencing headache symptomatology in summer 2002. The Board finds that the Veteran's statements to treating medical personnel in 2003 have more probative value than her current statements, introduced solely in pursuit of service connection benefits. Buchanan, 451 F.3d at 1331. Therefore, the evidence indicates that the Veteran did not experience continuous headache disorder symptomatology since discharge. 

Organic diseases of the nervous system, such as migraine headaches, are considered chronic disorders under 38 C.F.R. §§ 3.307 and 3.309. However, the record contains no notation indicating diagnosis or treatment for headaches for decades after the Veteran's discharge from service. As noted above, the Veteran told VA examiners in 2003 that she did not experience chronic headache symptomatology until 2002. Therefore, the evidence indicates that the Veteran did not experience arthritis symptomatology to a compensable level within one year of discharge from service.

The Board also finds that the Veteran's headache disorders are not related to service. In a May 2010 VA medical examination report, a VA examiner diagnosed post-traumatic headaches. As the Veteran is claiming to have experienced headaches due to in-service head trauma, this diagnosis would tend to weigh in favor of her claim for service connection. Yet, although the May 2010 VA examiner stated that they had reviewed the claims file prior to writing the report, the VA examiner did not offer an opinion as to which trauma that reportedly caused the headaches or whether such trauma occurred during service. As for the Veteran's reports of in-service trauma contained in the May 2010 examination report, the Board notes that the service treatment records included in the claims file contain no report of a 1980 collision with a barbed wire fence. In her March 1981 report of her medical history, although she reported having experienced frequent or severe headaches, the Veteran did not report having ever experienced any head trauma. In a contemporaneous March 1981 service examination report, a service examiner noted that the Veteran's neurological systems were normal. In the May 2010 VA medical examination report, the Veteran told the examiner that she had experienced "minor head trauma" in 1981, presumably during the automobile accident. Specifically, the Veteran stated that she had lost consciousness after the automobile accident, awoke in the hospital, and had to be treated for three days for her injury. Yet, in the May 1981 service treatment records, the service examiners note that the Veteran was conscious upon entry to the hospital, experienced a headache that cleared in a few hours, and left the next day, claiming no ill effects. Of note, in the May 1981 service treatment records, the service examiners did not diagnose a head trauma of any type. Moreover, in the March 2003 VA treatment record, in speaking with an examiner providing treatment, the Veteran specifically denied experiencing any previous head trauma. Therefore, the Board finds that the Veteran's reports of in-service head trauma, as reported to the May 2010 VA examiner, lack credibility as they are inconsistent with the evidence of record, to include the Veteran's own statements. See Caluza, at 511-12. Therefore, although the May 2010 VA examiner diagnosed post-traumatic headaches, the Board finds that the diagnosis has little probative value as it appears to have been based on the Veteran's non-credible accounts of in-service head trauma. Buchanan, at 1331
 
In the April 2011 VA medical examination report, the VA examiner stated that they could not opine as to whether the Veteran's headaches started in service. Yet, having reviewed all the evidence, the VA examiner also found that the Veteran's current migraine headaches most likely started in 2002/2003. Likewise, in the October 2013 VA medical opinion, another VA examiner, having reviewed the record, found that the Veteran's headaches were not related to service because the evidence indicated that they began decades after the Veteran's discharge. The Board finds that the April 2011 VA medical examination report and October 2013 VA medical opinion have great probative value in this matter. See Prejean, at 448.

For the above reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a headache disorder and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a stomach disorder is granted.

The reopened claim for service connection for a stomach disorder is denied. 

New and material evidence having been received, the appeal to reopen service connection for a left knee disorder is granted.

The reopened claim for service connection for a left knee disorder is denied. 

Service connection for a right knee disorder is denied. 

Service connection for a headache disorder is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


